Status under America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Rejections based on Prior Art
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-13, 15, 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Brader (US 3,593,421) in view of Kesling (US 3,593,421).
Brader discloses an archwire for orthodontic treatment having structure meeting the claimed “second section” of archwire including a plurality of male connectors 50 (Figures 3, 9 and 10) that are configured to mate with a second set of orthodontic brackets 54 (Figures 9 and 10) in a manner that prevents sliding in a mesial or distal direction and having a plurality of interproximal bends 48 (Figure 3) configured to exert forces on the brackets 54.  In regard to the limitations directed to a first section configured to slide with respect to a first plurality of brackets, Brader does not appear to disclose how the ends of the archwire 44 are anchored to a patient’s dentition, but does disclose in Figures 11-14 that the ends of the archwire are free of  male connectors and bends and in Figure 15 suggests in the second example that the end at 80 is bent.  One of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, would have readily recognized that the ends of orthodontic archwires are typically received in buccal tubes mounted to the patient’s molars where they are allowed to slide in the mesial and distal directions as evidenced for example by Kesling who states “[d]uring orthodontic treatment and the se of fixed appliances on the teeth, including brackets for receiving an archwire, buccal tubes are employed to anchor the distal ends of the archwire” (column 1, lines 23-26).   Kesling discloses that typically the very ends of the wire are bent to prevent the archwire from pulling through the buccal tube and allowing spaces to open between the patient’s teeth (column 1, lines 23-42).  To have provided buccal tube brackets that allow for sliding of the archwire to anchor the Figure 3/Figure 15 (second example) Braden archwire as taught by Kesling to be conventional in the art would have been obvious to one of ordinary skill in the art.  The ends of the Braden/Kesling archwire anchored in a sliding manner with buccal tube brackets meet the “first section of archwire” and first plurality of orthodontic brackets limitations.
In regard to claims 5-7, the Braden/Kesling archwire has a round cross section at 46 and a rectangular cross section at 50.  In regard to claim 8, note the cross section in Figures 9 and 10
Illustrating the second section comprising at least a plastic material at 50 which is different from the first section (the ends) which does not include any plastic material.  In regard to claim 10, it is unclear if the connection in Figures 9 and 10 meets the “snapping” limitation, however, one of ordinary skill in the art would have found it obvious to ensure a secure snapping connection in order to prevent inadvertent disconnections.  In regard to claim 12, the second example in Braden Figure 15, illustrates an interproximal bend 82 at the first section.  In regard to claims 13 and 15, the bend at the end of the archwire (Figure 15, second example) meets the offset limitation.  In regard to claim 23, broadly shaping and sizing the Braden/Kesling archwire based on to fit particular patients based on image data obtained from particular patients would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in order to ensure that archwire fits a desired patient.

Rejections based on Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,881,489.   Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims 1-10 of ‘489 set forth a hybrid archwire having first and second sections wherein a the first section includes male structure for coupling with a first plurality of brackets and having interproximal bends and a second section of archwire that slides with respect to a second set of brackets.  The variations in which the same structure is claimed in the pending claims and the previously patented claims fails to provide for patentably distinct subject matter.

Prior Art
	Applicant’s extensive information disclosure statements of April 5, 2021, July 30, 2021, August 18, 2021, November 17, 2021 and August 18, 2022 have been considered and an initialed copy enclosed herewith.  Applicant is requested in the future to only cite prior art that is reasonably relevant to the claimed invention and which qualifies as prior art.  
	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571)272-4712.  The examiner can normally be reached Monday-Friday from 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                         (571) 272-4712